     Case: 1:18-cv-00696-TSB Doc #: 79 Filed: 09/08/20 Page: 1 of 37 PAGEID #: 6171




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

    LONDON COMPUTER SYSTEMS,                    :       Case No. 1:18-cv-696
    INC.,                                       :
                                                :       Judge Timothy S. Black
          Plaintiff,                            :
                                                :
    vs.                                         :
                                                :
    ZILLOW, INC.,                               :
                                                :
           Defendant.                           :

                   ORDER DENYING PLAINTIFF’S RENEWED
               MOTION FOR A PRELIMINARY INJUNCTION (Doc. 58)

          This civil action is before the Court on Plaintiff London Computer Systems, Inc.

(“Plaintiff”)’s renewed motion for a preliminary injunction against Defendant Zillow,

Inc. (“Defendant”) (Doc. 58) and the parties’ responsive memoranda. (Docs. 64, 68, 71).

                                     I. BACKGROUND

          This is a trademark dispute. Plaintiff, the owner of a property management

product called “RENT MANAGER,” has filed suit against Defendant, the owner of a

property management tool called “ZILLOW Rental Manager,” under the Lanham Act,

the Ohio Revised Code, and the Ohio common law. (See Doc. 1). Plaintiff has held a

federally registered trademark in the term “RENT MANAGER” since September 9,

2008. (Doc. 2-3 at 55). And Plaintiff claims that Defendant’s use of the name “ZILLOW

Rental Manager” infringes on that registration.1 (See Doc. 1).


1
 Throughout this Order, the Court uses all caps to denote which portions of the parties’
competing names are trademarked.
    Case: 1:18-cv-00696-TSB Doc #: 79 Filed: 09/08/20 Page: 2 of 37 PAGEID #: 6172




        Infra, the Court discusses: (A) Plaintiff and its product; (B) Defendant and its tool;

and (C) the events giving rise to this dispute. Thereafter, the Court turns to the law.

        A. Plaintiff and RENT MANAGER

        Plaintiff is an Ohio corporation headquartered in Cincinnati. (Doc. 2-2 at ¶ 2).

Plaintiff “is a developer of business-critical software technologies.” (Id.) Plaintiff’s

business-critical software technologies are “used in all 50 states and several markets

throughout the world.” (Id.)

        Plaintiff’s primary product is called RENT MANAGER. (Id. at ¶ 3). Plaintiff

first developed RENT MANAGER in 1988. (Doc. 59 at 6). And Plaintiff continues to

sell RENT MANAGER today. (Id.) Plaintiff registered the RENT MANAGER mark

with the United States Patent Office (the “USPTO”) in 2008.2 (Id. at 9). Since its

registration with the USPTO, the RENT MANAGER mark has become incontestable.3

(Doc. 2-2 at ¶ 5).

        By Plaintiff’s definition, RENT MANAGER is an “advanced, customizable, and

scalable” property management software that “combines all the features [a property

manager] need[s] to run a real property business into one integrated solution.” (Doc. 2-2

at ¶ 4; see also Doc. 60-2 at 6 (stating that RENT MANAGER helps landlords with



2
  Notably, it took Plaintiff two tries to register the RENT MANAGER mark with the USPTO.
(See Docs. 11-13, 11-14). The USPTO rejected Plaintiff’s first attempt, as the USPTO viewed
the mark as “merely descriptive” of Plaintiff’s goods. (Doc. 11-13 at 2). The USPTO accepted
Plaintiff’s second attempt, as Plaintiff submitted a declaration swearing that continuous use had
rendered the mark distinctive. (Doc. 11-14 at 2).
3
 A mark achieves incontestable status after it has not been successfully challenged within five
years of its registration. See 15 U.S.C. § 1065.

                                                2
  Case: 1:18-cv-00696-TSB Doc #: 79 Filed: 09/08/20 Page: 3 of 37 PAGEID #: 6173




“listing and marketing properties, screening and accepting applications . . . , collecting

rent, completing work orders . . . , and more”).

       RENT MANAGER offers 18 “core services” to its users. (Doc. 59 at 16; Doc. 60-

2 at 53). These are: complete accounting system, work order management, VOIP phone

integration, reporting, open API, owner web access, commercial module, prospect

manager, loan manager, metered utilities, tenant web access, ePay processing, eChecks,

website integration, property listing, leasing applications, tenant screening, and online

lease payments. (Doc. 59 at 16; Doc. 60-2 at 53).

       Plaintiff sells RENT MANAGER in either a stand-alone format or an online

format. (Doc. 59 at 17). The stand-alone format sells for a one-time fee of $5,000–

$6,000. (Id. at 18). The online format sells for a monthly fee of $75 (plus a one-time

activation fee of $150). (Id.) Consumers can access RENT MANAGER through either a

desktop computer or a mobile app. (Doc. 58-1 at 13). To purchase RENT MANAGER,

a consumer must call Plaintiff and speak to a sales rep. (Doc. 59 at 17).

       Currently, RENT MANAGER has about 37,000 users. (Doc. 59 at 20; Doc. 60-2

at 6). RENT MANAGER’s users generally include landlords who manage between 50

and 10,000+ rental units. (Doc. 59 at 18). Smaller property managers can and do use

RENT MANAGER. (Id. at 18–19). But, given the price of Plaintiff’s product, using

RENT MANAGER may not always be cost efficient for landlords with only one or two

rentals. (See id.).

       Plaintiff markets RENT MANAGER, inter alia, through search engine

optimization, via online- and print-based advertisements, and at trade shows. (Id. at 17).


                                              3
  Case: 1:18-cv-00696-TSB Doc #: 79 Filed: 09/08/20 Page: 4 of 37 PAGEID #: 6174




Plaintiff’s marketing efforts target both bigger and smaller property managers. (Doc. 59

at 19). Since 1988, Plaintiff has expended “millions of dollars” advertising RENT

MANAGER. (Doc. 2-2 at ¶ 4; Doc. 60-2 at 6). Also since 1988, Plaintiff has received

various industry awards. (Doc. 2-2 at ¶¶ 2–3).

       Plaintiff’s presents RENT MANAGER in the market as such:

                  Plaintiff’s website                          Plaintiff’s mobile app




(Doc. 11 at 6; Doc. 11-18 at 2).

       B. Defendant and ZILLOW Rental Manager

       Defendant is a Washington corporation headquartered in Seattle. (Doc. 1 at ¶ 6).

Defendant operates the United States’ leading real estate and rental marketplace. (Doc.

70 at ¶ 5). Defendant provides its consumers with a “complement” of online tools to help

them in “the full life cycle of owning and living in a home . . . .” (Id.)

       In 2011, Defendant acquired a property management tool called “Postlets,” which

helped property managers post rental listings online. (Doc. 61 at 26; Doc. 70 at ¶ 15).

Then, in 2015, Defendant decided to rebrand the Postlets tool. (Doc. 70 at ¶ 16).

Accordingly, Defendant assembled a marketing team to do so. (Id.) The marketing team




                                              4
    Case: 1:18-cv-00696-TSB Doc #: 79 Filed: 09/08/20 Page: 5 of 37 PAGEID #: 6175




included, inter alia, an individual named Krista Place. (Id.) Notably, Ms. Place had

previously coordinated with Plaintiff on a few business matters.4 (Doc. 72 at ¶¶ 9–10).

        Defendant’s marketing team considered several new names for the Postlets tool,

each of which paired Defendant’s house mark (ZILLOW) with a “descriptor of the tool.”

(Doc. 70 at ¶ 17). In the end, the marketing team chose ZILLOW Rental Manager. (Id.)

Ms. Place avers that the marketing team chose ZILLOW Rental Manager to “accurately

describe the tool”—i.e., to convey that it was “a tool from Zillow to help landlords with

rental management.” (Doc. 72 at ¶¶ 4–5).

        After choosing the name, ZILLOW Rental Manager, Defendant’s marketing team

ran the name past Defendant’s legal team. (Doc. 39 at ¶ 18). The legal team advised the

marketing team that the name was safe to use. (Id. at ¶ 19). The legal team did not base

its advice on a trademark search. (Id.; Doc. 61 at 125). Instead, the legal team reasoned

that, as “Rental Manager” was an “incredibly descriptive term,” it “would be very

difficult” for any party (including Defendant) “to claim rights in it.” (Doc. 39 at ¶ 19).

        Defendant introduced ZILLOW Rental Manager to its consumers in January 2016.

(Doc. 70 at ¶¶ 9–10). Defendant generally provides the tool to non-multifamily users for

free. (Id.) Upon introduction, the tool only offered one feature. (Doc. 60-2 at 28). It

helped users post rental listings online. (Id.) But, in July 2018, Defendant expanded the

tool’s functionality. (Id. at 30). Thus, at present, the tool also allows users to: manage



4
 More specifically, Ms. Place had previously coordinated with Plaintiff on certain listing matters
and had previously presented with Plaintiff at a webinar. (See Doc. 70 at ¶¶ 16, 25; Doc. 72 at
¶¶ 9–10).

                                                5
  Case: 1:18-cv-00696-TSB Doc #: 79 Filed: 09/08/20 Page: 6 of 37 PAGEID #: 6176




rental applications; screen prospective tenants; and accept online rental payments. (Id.)

       Users can access ZILLOW Rental Manager through either a desktop computer or a

mobile app. (Doc. 70 at ¶¶ 11, 23). ZILLOW Rental Manager was created to appeal to

landlords who manage a small number—i.e., one or two—rental properties. (Doc. 30 at

64–65; see also Doc. 58-1 at 15 (stating that “[ZILLOW Rental Manager] users are

primarily landlords and/or property managers of a single unit/house . . .”)). But, that said,

some multifamily property managers do use the tool. (Doc. 30 at 81–82).

       Defendant markets ZILLOW Rental Manager, inter alia, through search engine

optimization, via online- and print-based advertisements, and at trade shows. (Doc. 30-4

at 11, 14). Defendant’s advertisements target landlords who own properties in buildings

with fewer than 50 units. (Doc. 39 at ¶ 10). Defendant always markets ZILLOW Rental

Manager such that its house mark (ZILLOW) precedes the tool’s name (Rental Manager).

(Doc. 70 at ¶¶ 6, 11; accord Doc. 60-2 at 5).

       Defendant presents ZILLOW Rental Manager in the market as such:

                Defendant’s website                          Defendant’s mobile app




(Doc. 11-4 at 2; Doc. 11-6 at 2).




                                                6
    Case: 1:18-cv-00696-TSB Doc #: 79 Filed: 09/08/20 Page: 7 of 37 PAGEID #: 6177




          C. Events Leading Up to This Dispute

          Although Defendant introduced ZILLOW Rental Manager in January 2016,

Plaintiff did not learn about ZILLOW Rental Manager until July 2018—when Plaintiff

received a press release (the “July 2018 press release”) advertising the tool’s newly-

expanded ability to: manage rental applications; screen prospective tenants; and accept

online rental payments. (See Doc. 59 at 6; Doc. 70 at ¶ 9; see also Doc. 58-1 at 14–15;

Doc. 60-2 at 30 (containing a copy of the July 2018 press release)).

          After Plaintiff received the July 2018 press release, Plaintiff’s counsel sent

Defendant’s counsel a cease and desist letter, instructing Defendant to stop using the

name ZILLOW Rental Manager. (Doc. 2-3). Defendant did not respond to the cease and

desist letter, so Plaintiff filed this civil action.5 (See Doc. 2-2 at ¶ 8; see also Doc. 1).

          In its Complaint, Plaintiff alleges that, by using the name ZILLOW Rental

Manager, Defendant has infringed upon its federally registered trademark—i.e., RENT

MANAGER. (Doc. 1 at ¶¶ 1, 15–55). Plaintiff’s asserts claims for: trademark

infringement under the Lanham Act, 15 U.S.C. §§ 1114, 1125(a); unfair competition

under the Lanham Act, 15 U.S.C. § 1125(a); deceptive trade practices under Ohio

statutory law, Ohio Rev. Code § 4165.02; and unfair competition under Ohio common

law.6 (Id. at ¶¶ 16–44). Plaintiff seeks injunctive and monetary relief. (Id. at 11–15).




5
    Defendant avers that it never received the cease and desist letter. (Doc. 70 at ¶¶ 24–25).
6
 Plaintiff also asserts claims for an accounting, a constructive trust, and unjust enrichment.
(Doc. 1 at ¶¶ 45–47, 51–55). But those claims are not at issue in the instant motion. (Doc. 58).

                                                   7
    Case: 1:18-cv-00696-TSB Doc #: 79 Filed: 09/08/20 Page: 8 of 37 PAGEID #: 6178




        In connection with its Complaint, Plaintiff filed a motion for a temporary restrain-

ing order and preliminary injunction. (Doc. 2). However, after Plaintiff filed that

motion, the parties agreed to engage in certain limited discovery. (See Doc. 68 at 8–9).

        Once the parties’ limited discovery was complete, Plaintiff filed a renewed motion

for a preliminary injunction (the “PI Motion”).7 (Doc. 58). Defendant responded,

Plaintiff replied, and Defendant sur-replied. (Docs. 64, 68, 71). In the PI Motion,

Plaintiff asks the Court to enjoin Defendant from “[d]irectly or indirectly using the

[RENT MANAGER] mark or any mark similar thereto including, but not limited to,

‘[ZILLOW Rental Manager],’ in connection with the rendering of any unauthorized

services or the sale of any unauthorized goods . . . .”8 (Doc. 58 at 1).

        After the PI Motion was filed, the parties submitted several motions regarding the

exclusion of expert testimony and the sealing of confidential documents. (Docs. 34, 48,

51, 66). The Court has resolved those motions by way of appropriate Orders. (Docs. 56,

73, 74). Also after the PI Motion was filed, the parties agreed that the Court could issue a

decision on the PI Motion without holding an evidentiary hearing. (Not. Order, Nov. 27,

2018). As such, the PI Motion is ripe for adjudication.9


7
  As Plaintiff filed the renewed motion for injunctive relief (Doc. 58), the Court TERMINATES
the original motion for injunctive relief (Doc. 2) as MOOT.
8
  Plaintiff also asks the Court to enjoin Defendant from using any mark, making any
representation, or taking any action, which may cause consumers to believe that the parties are
somehow affiliated, or that constitutes the wrongful use of Plaintiff’s goodwill. (Doc. 58 at 1–2).
9
 Each party has submitted expert testimony. Plaintiff has proffered the testimony of Rebecca
Reczek, Ph.D. (“Plaintiff’s expert”), a marketing expert (see Doc. 60); and Defendant has
proffered the testimony of Jeffery Stec, Ph.D. (“Defendant’s expert”), a survey expert (see Doc.
62). The Court will discuss the experts’ testimony herein when/as appropriate.

                                                8
  Case: 1:18-cv-00696-TSB Doc #: 79 Filed: 09/08/20 Page: 9 of 37 PAGEID #: 6179




                             II. STANDARD OF REVIEW

       Plaintiff bears the heavy burden of demonstrating its entitlement to injunctive

relief. An “injunction is an extraordinary remedy which should be granted only if the

movant carries his or her burden of proving that the circumstances clearly demand it.”

Overstreet v. Lexington-Fayette Urban Cty. Gov’t, 305 F.3d 566, 573 (6th Cir. 2002)

(emphasis added).

       In determining whether to grant injunctive relief, this Court must weigh four

factors: (A) whether the moving party has shown a strong likelihood of success on the

merits; (B) whether the moving party will suffer irreparable harm if the injunction is not

issued; (C) whether the issuance of the injunction would cause substantial harm to others;

and (D) whether the public interest would be served by issuing the injunction. Hall v.

Edgewood Partners Ins. Ctr., Inc., 878 F.3d 524, 526–27 (6th Cir. 2017). These four

considerations are factors that must be balanced, not prerequisites that must be met.

McPherson v. Mich. High Sch. Athletic Ass’n, Inc., 119 F.3d 453, 459 (6th Cir. 1997).

“Although no one factor is controlling, a finding that there is simply no likelihood of

success on the merits is usually fatal.” Gonzales v. Nat’l Bd. of Med. Exam’rs, 225 F.3d

620, 625 (6th Cir. 2000).

                                     III. ANALYSIS

       A. Likelihood of Success

       The first preliminary injunction factor is whether Plaintiff has established a strong

likelihood of success on the merits. In its Complaint, Plaintiff alleges that, by using the

name ZILLOW Rental Manager, Defendant has committed trademark infringement,


                                              9
 Case: 1:18-cv-00696-TSB Doc #: 79 Filed: 09/08/20 Page: 10 of 37 PAGEID #: 6180




deceptive trade practices, and unfair competition. (Doc. 1 at ¶¶ 16–44). The parties

agree that the legal standard applicable to Plaintiff’s trademark infringement claim also

governs Plaintiff’s deceptive trade practices and unfair competition claims. (Doc. 58-1 at

17; Doc. 68 at 13 n.2). As such, the legal standard applicable to Plaintiff’s trademark

infringement claim will guide the Court’s following analysis.

       To prevail on a trademark infringement claim, the plaintiff must “establish that

[the defendant]’s trademark creates a likelihood of confusion regarding the origin of

goods . . . offered by the respective parties.”10 Progressive Distribution Servs., Inc. v.

United Parcel Serv., Inc., 856 F.3d 416, 424 (6th Cir. 2017); see also Daddy’s Junky

Music Stores, Inc. v. Big Daddy’s Family Music Ctr., 109 F.3d 275, 280 (6th Cir. 1997)

(“The touchstone of liability under § 1114 is whether the defendant’s use of the disputed

mark is likely to cause confusion among consumers regarding the origin of the goods

offered by the parties.”).

       The Sixth Circuit has recognized four different theories of trademark

infringement: palming off; confusion of sponsorship; reverse confusion of sponsorship;

and dilution. Ameritech, Inc. v. Am. Info. Techs. Corp., 811 F.2d 960, 964–65 (6th Cir.

1987). Plaintiff avers that “this case includes ‘reverse confusion’” (Doc. 58-1 at 23),

which has been described as follows:

              In a reverse confusion of sponsorship suit, the plaintiff’s action
              rests on the claim that the junior user of a mark is saturating
              the market with advertising bearing the mark, thereby causing

10
  The plaintiff must also establish that it owns a valid trademark. Coach, Inc. v. Goodfellow,
717 F.3d 498, 502 (6th Cir. 2013). For the purposes of this Order, the Court will assume without
deciding that Plaintiff owns a valid trademark which has not become generic.

                                              10
 Case: 1:18-cv-00696-TSB Doc #: 79 Filed: 09/08/20 Page: 11 of 37 PAGEID #: 6181




                consumer confusion. Specifically, consumers mistakenly
                believe that the senior user’s products are the junior user’s or
                that the senior user is somehow connected with the junior user.
                The evil in this kind of confusion is that the “senior user loses
                the value of the trademark—its product identity, corporate
                identity, control over its goodwill and reputation, and ability to
                move into new markets.”

Worthington Foods, Inc. v. Kellogg Co., 732 F. Supp. 1417, 1455 (S.D. Ohio 1990)

(quoting Ameritech, 811 F.2d at 964) (citations omitted).

         Regardless of the theory of trademark infringement alleged, courts within the

Sixth Circuit consider the following eight factors to determine whether a likelihood

of confusion exists: (1) strength of the plaintiff’s mark; (2) relatedness of the goods;

(3) similarity of the marks; (4) evidence of actual confusion; (5) defendant’s intent in

selecting the mark; (6) marketing channels used; (7) likely degree of purchaser care; and

(8) likelihood of expansion of the product lines (collectively, the “Frisch’s factors”).

Frisch’s Restaurants, Inc. v. Elby’s Big Boy of Steubenville, Inc., 670 F.2d 642, 648 (6th

Cir. 1982); see Therma-Scan, Inc. v. Thermoscan, Inc., 295 F.3d 623, 630 (6th Cir.

2002).

         Not all of these factors will be relevant in every case, and, as such, the plaintiff

need not establish each factor to prevail. Leelanau Wine Cellars, Ltd. v. Black & Red,

Inc., 502 F.3d 504, 515 (6th Cir. 2007); accord Kellogg Co. v. Exxon Corp., 209 F.3d

562, 568 (6th Cir. 2000). In every case, the ultimate question remains “whether relevant

consumers are likely to believe that the products . . . offered by the parties are affiliated in

some way.” Homeowners Grp., Inc. v. Home Mktg. Specialists, Inc., 931 F.2d 1100,




                                                11
 Case: 1:18-cv-00696-TSB Doc #: 79 Filed: 09/08/20 Page: 12 of 37 PAGEID #: 6182




1107 (6th Cir. 1991); accord CFE Racing Prod., Inc. v. BMF Wheels, Inc., 793 F.3d 571,

592 (6th Cir. 2015).

       With the foregoing in mind, the Court addresses each of the eight Frisch’s factors

in turn. Then, the Court balances them to arrive at its conclusion regarding likelihood of

success on the merits.

          1. Factor one: strength of the plaintiff’s mark

       Stronger marks are entitled to greater protection. Leelanau, 502 F.3d at 515; see

also Progressive, 856 F.3d at 431 (referencing Ameritech, 811 F.2d at 966). To

determine whether a mark is “strong,” a court must consider its conceptual and

commercial strength. See Progressive, 856 F.3d at 428. Conceptual strength refers to

whether a mark is distinctive. See id. Commercial strength refers to whether a mark is

well-known. See id. “[T]he true relative strength of a mark can only fully be determined

by weighing [both] aspects of strength.” Maker’s Mark Distillery, Inc. v. Diageo N. Am.,

Inc., 679 F.3d 410, 420 (6th Cir. 2012) (citation omitted); accord Rohn v. Viacom Int’l

Inc., 706 F. App’x 319, 320 (6th Cir. 2017).

              a. Conceptual strength

                  i. Inherent distinctiveness

       The first step in the conceptual strength analysis is to classify the mark at issue as

either generic, descriptive, suggestive, or arbitrary/fanciful. See Progressive, 856 F.3d at

428; Lucky’s Detroit, LLC v. Double L, Inc., 533 F. App’x 553, 556 (6th Cir. 2013). This

classification encapsulates the mark’s “inherent distinctiveness.” Lucky’s, 533 F. App’x

at 556; Maker’s, 679 F.3d at 419. Generic and descriptive terms lack inherent


                                             12
 Case: 1:18-cv-00696-TSB Doc #: 79 Filed: 09/08/20 Page: 13 of 37 PAGEID #: 6183




distinctiveness and are considered conceptually weaker, whereas suggestive and

arbitrary/fanciful terms have inherent distinctiveness and are considered conceptually

stronger. See Daddy’s, 109 F.3d at 280, 282; see also Ward v. Knox Cty. Bd. of Educ.,

612 F. App’x 269, 272 (6th Cir. 2015).11 Of these categories, the two at issue in this

Order are descriptive and suggestive.12

       A descriptive term describes: “the intended purpose, function or use of the goods

. . . ; a desirable characteristic of the goods; or the end effect upon the user.” Ward, 612

F. App’x. at 273 (citation omitted). For example, “SCHOOL COUPONS” is a

descriptive term, as it describes coupons sold in schools. Id. By contrast, a suggestive

term “suggests rather than describes an ingredient or characteristic of the goods and

requires the observer or listener to use imagination and perception to determine the nature

of the goods.” Champions Golf Club, Inc. v. The Champions Golf Club, Inc., 78 F.3d

1111, 1117 (6th Cir. 1996) (citation omitted and emphasis added). For example,

“CITIBANK” is a suggestive term, as it connotes an urban or modern bank. Id.

       Here, Plaintiff argues that RENT MANAGER is a suggestive mark (and thus

conceptually strong). (Doc. 58-1 at 20). More specifically, Plaintiff claims that the term

RENT MANAGER merely “suggests rather than directly describes” the characteristics of

Plaintiff’s product. (Id.) At this juncture, the Court finds Plaintiff’s argument


11
  See generally 2 J. Thomas McCarthy, McCarthy on Trademarks and Unfair Competition, at
§§ 11:1, 11:80 (5th ed. 2020).
12
  As stated in n.10 supra, for the purposes of this Order, the Court will presume without
deciding that RENT MANAGER has not become generic. Neither party claims that RENT
MANAGER is arbitrary/fanciful. (See Docs. 58-1, 64, 68, 71).

                                              13
 Case: 1:18-cv-00696-TSB Doc #: 79 Filed: 09/08/20 Page: 14 of 37 PAGEID #: 6184




unpersuasive.

       The words “rent” and “manager” are easily defined. The word “rent” has two

definitions. When used as a noun, “rent” refers to “a tenant’s regular payment to a

landlord for the use of property.” Rent, New Oxford American Dictionary (3d ed. 2010).

When used as a verb, “rent” refers to the act of “let[ting] someone use (something) in

return for payment.” Id. The word “manager” also has two definitions. In the office

world, “manager” means “a person responsible for controlling or administering all or part

of a company.” Manager, New Oxford American Dictionary (3d ed. 2010). In the

computing world, “manager” means “a program or system that controls or organizes a

peripheral device or process.” Id.

       Taking these definitions together, the plain meaning of the term “rent manager” is

a person, program, or system that controls or organizes lease payments or the act of

leasing properties. Rent, New Oxford American Dictionary (3d ed. 2010); Manager,

New Oxford American Dictionary (3d ed. 2010). This plain meaning perfectly describes,

rather than suggests, the overarching characteristics of Plaintiff’s product. Champions,

78 F.3d at 1117. Indeed, by Plaintiff’s definition, RENT MANAGER is a comprehensive

property management software that helps landlords with “listing and marketing

properties, screening and accepting applications . . . , collecting rent, completing work

orders . . . , and more.”13 (Doc. 58-1 at 21 (citing Doc. 60-2 at 6)).



13
  Notably, and as stated in n.2 supra, when Plaintiff first tried to register RENT MANAGER
with the USPTO, the USPTO refused Plaintiff’s application on the basis that the mark was
“merely descriptive” of Plaintiff’s goods. (Doc. 11-13 at 2).

                                             14
 Case: 1:18-cv-00696-TSB Doc #: 79 Filed: 09/08/20 Page: 15 of 37 PAGEID #: 6185




       Accordingly, based on the information before the Court, RENT MANAGER is a

descriptive mark, and, therefore, any finding of conceptual strength cannot be based on

inherent distinctiveness alone.

                  ii. Incontestable status

       While the Court has concluded that RENT MANAGER is not inherently

distinctive, this conclusion, alone, is not dispositive of the Court’s conceptual strength

analysis. The Court must also address the consequence of RENT MANAGER’s

incontestable status.14 (Doc. 2-2 at ¶ 5). A mark achieves incontestable status after “it

has not been successfully challenged within five years of its registration.” Kibler v. Hall,

843 F.3d 1068, 1073 (6th Cir. 2016). Under Sixth Circuit precedent, an inherently

descriptive mark that has achieved incontestable status is presumed to be conceptually

strong. Id.; Daddy’s, 109 F.3d at 282 (confirming that “incontestable status benefits

those marks which otherwise would lack inherent strength . . .”).

       “However, a party may rebut th[is] presumption of strength and show that a mark

is not distinctive by presenting evidence of ‘extensive third[-]party use of [the mark or]

similar marks [in the relevant market].’”15 Progressive, 856 F.3d at 429 (quoting

AutoZone, Inc. v. Tandy Corp., 373 F.3d 786, 794 (6th Cir. 2004)). “Third-party use



14
  Both parties agree that, since its registration in 2008, RENT MANAGER has achieved
incontestable status. (Doc. 58-1 at 10; Doc. 68 at 13).
15
   Notably, early Sixth Circuit precedent characterized an incontestable mark as strong, without
further analysis or distinction between conceptual and commercial strength. Wynn Oil Co. v.
Thomas, 839 F.2d 1183, 1187 (6th Cir. 1988). However, more recent Sixth Circuit decisions
have specified that an incontestable mark enjoys a rebuttable presumption of conceptual
strength. Kibler, 843 F.3d at 1073; AutoZone, 373 F.3d at 794.

                                               15
 Case: 1:18-cv-00696-TSB Doc #: 79 Filed: 09/08/20 Page: 16 of 37 PAGEID #: 6186




weakens a mark because the mark is not an identifier for a single source.” Id. In other

words, by using the mark, “third parties [] muddle[] the mark’s source.” Id.; accord

Citizens Banking Corp. v. Citizens Fin. Grp., Inc., 320 F. App’x 341, 346–47 (6th Cir.

2009) (“[Third-party] use of [a] mark throughout the state, country, and on the internet

weakens the strength of the mark.”).

       Here, in its opposition to the PI motion, Defendant has presented the Court with

evidence of third-party use (albeit not couched as rebuttal evidence). (See Doc. 68 at 25;

see also Doc. 69). If ultimately found persuasive, this evidence of third-party use would

rebut RENT MANAGER’s presumption of strength and indicate that RENT MANAGER

is conceptually weak.

       Defendant’s evidence establishes that several third parties use the term “Rent

Manager” (and/or its close variations) to promote property management products online.

(See Doc. 69). Plaintiff correctly notes that some of the evidence Defendant has

submitted is of limited value because it regards property management products that exist

in other countries/industries. (Doc. 64 at 6–7, 9–10). But, even so, upon a review of

Defendant’s evidence, a few of the property management products featured are both in

the relevant market and strikingly similar to RENT MANAGER. (See Doc. 69). As one

example, Defendant proffers “Property Rent Manager,” a digital platform that allows

“landlord[s] to manage easily [their] rental properties in a new intelligent way.” (Id. at

43–48). As another example, Defendant proffers “Rental Manager,” an electronic

application that “contains the necessary functions you need to manage your Rental




                                             16
 Case: 1:18-cv-00696-TSB Doc #: 79 Filed: 09/08/20 Page: 17 of 37 PAGEID #: 6187




Property.”16 (Id. at 65–69).

       While the evidence presented of third-party use is not overwhelming at this time,

this case is still in the early stages of the litigation process, and there is no indication that

Defendant’s list of third-party uses was meant to be exhaustive. Moreover, “there does

not appear to be a specific number of third-party uses that are sufficient [for rebuttal

purposes]; rather, context matters.” Progressive, 856 F.3d at 429. All things considered,

for the purposes of this preliminary Order, the Court concludes that Defendant’s evidence

is sufficient to indicate its likely success in rebutting RENT MANAGER’s presumed

conceptual strength.

       And such, based upon the evidence presented at this juncture, RENT MANAGER

is conceptually weak, as RENT MANAGER is an inherently descriptive term, and

Defendant is likely able to rebut the mark’s presumption of conceptual strength.

               b. Commercial strength

       With conceptual strength addressed, the Court turns to commercial strength. “A

mark’s commercial strength depends on public recognition, the extent to which people

associate the mark with the product it announces.” Kibler, 843 F.3d at 1074. Survey

evidence is the most persuasive evidence of commercial strength. Maker’s, 679 F.3d at

421. That said, survey evidence is not required to establish that a mark is well-known.




16
  (See also Doc. 69 at 53–59 (depicting “Rental Property Manager Software,” a software
program that helps landlords “view[] outstanding payments,” maintain “[a]ccurate
recordkeeping,” “advertise [rental] vacancies,” etc.); cf. id. at 23–27 (depicting website for “Indy
Rent Manager,” a “property management firm” that offers marketing, screening, and leasing
services)).

                                                17
 Case: 1:18-cv-00696-TSB Doc #: 79 Filed: 09/08/20 Page: 18 of 37 PAGEID #: 6188




Id. Proof that a mark enjoys “‘extensive marketing’ and ‘widespread publicity’” may

evidence commercial strength. Kibler, 843 F.3d at 1074 (quoting Maker’s, 679 F.3d at

421). Conversely, proof that third parties use the mark extensively in the relevant market

may indicate the opposite. Progressive, 856 F.3d at 430.

       Here, Plaintiff has not provided the Court with the most persuasive evidence of

public recognition—survey evidence. Cf. Kibler, 843 F.3d at 1074. Instead, Plaintiff

argues that RENT MANAGER is “well-known” (and thus commercially strong),

because: it has spent “millions of dollars” on advertising over the past 30 years; it has

regularly hosted an annual user conference and appeared as a sponsor at industry trade

shows; and it has received various industry awards/rankings. (Doc. 58-1 at 31). On the

Court’s review, Plaintiff’s evidence indicates that RENT MANAGER enjoys some

degree of public recognition; however, Plaintiff’s evidence does not establish that RENT

MANAGER is commercially strong, for at least three reasons. Cf. Kibler, 843 F.3d at

1075 (confirming that “some proof [of publicity] is not enough” to establish commercial

strength (emphasis in original)).

       First, the fact that Plaintiff has spent “millions of dollars” on advertising over the

course of 30 years is of limited value. (Doc. 58-1 at 31). The Sixth Circuit has

specifically stated that “advertising budgets” bear only “an attenuated link to actual

market[place] recognition . . . .” Homeowners, 931 F.2d at 1108. As such, a plaintiff

cannot establish commercial strength simply by presenting the Court with substantial-

sounding advertising figures. See, e.g., Progressive, 856 F.3d at 423, 430 (refusing to

conclude that commercial strength existed merely because a plaintiff had spent


                                              18
 Case: 1:18-cv-00696-TSB Doc #: 79 Filed: 09/08/20 Page: 19 of 37 PAGEID #: 6189




approximately $2.5 million on advertising over the course of 20 years); Homeowners,

931 F.2d at 1107–08 (refusing to conclude that commercial strength existed merely

because a plaintiff had spent over $7 million on advertising over the course of nine

years); accord McCarthy, supra, at § 11:81.17

       Second, Plaintiff’s evidence that it regularly hosts an annual user conference and

appears as a sponsor at industry trade shows does not establish widespread publicity.

(Doc. 58-1 at 31). To be sure, this evidence certainly suggests that Plaintiff’s mark

enjoys some clout with respect to a particular type of property manager—i.e., one who

attends industry-specific user conferences and trade shows. But the evidence presented

thus far does not establish that Plaintiff’s mark is well-known with respect to other

consumers in the broader property management industry.18 Cf. Homeowners, 931 F.2d at

1108 (questioning the existence of commercial strength, where it appeared that the

plaintiff’s mark was only recognized by a “narrow universe” of professionals “who

purchase[d] specialized commercial products from [the plaintiff]”); Safe Auto Ins. Co. v.

State Auto. Mut. Ins. Co., No. 2:07-CV-1121, 2009 WL 3150328, at *9 (S.D. Ohio Sept.

30, 2009) (same).




17
  Cf. McCarthy, supra, at § 11:81 (stating that, if a trademark owner chooses to rely on
advertising figures to establish the strength of its mark, the trademark owner should put the
“advertising figures in perspective by comparing them to the . . . advertising figures for similar
products to show that [its] mark is relatively strong in its category”).
18
  Moreover, while Plaintiff’s expert has opined that RENT MANAGER is strong because, in
2018, Plaintiff’s annual conference drew over 800 attendees, (Doc. 60-2 at 6), neither Plaintiff
nor its expert has provided the Court with the comparative evidence needed to establish whether
such a turnout constitutes a well-attended conference in the applicable industry.

                                                19
 Case: 1:18-cv-00696-TSB Doc #: 79 Filed: 09/08/20 Page: 20 of 37 PAGEID #: 6190




       Finally, the industry awards/rankings cited in Plaintiff’s motion are insufficient to

show widespread publicity. (Doc. 58-1 at 31). Upon review, most such awards/rankings

appear to have been given to Plaintiff rather than RENT MANAGER. (See Doc. 2-2 at ¶

2 (stating that “LCS [i.e., Plaintiff] has been widely recognized and received awards for

the organization’s industry, employment, and community related efforts,” and going on to

list awards such as: a “Distinguished Employer Award,” from the Ohio Cooperative

Education Association; a “Bronze Stevie Award for Customer Service Department of the

Year,” from the American Business Awards; and a “Tech Team of the Year Finalist,”

from the Cincinnati Business Courier Innovation & Technology Awards)).19 The fact

that Plaintiff has received acclaim through the receipt of awards/rankings does not

necessarily mean that RENT MANAGER enjoys the same level of renown.20

       In the end, while the evidence presented indicates that RENT MANAGER enjoys

some degree of public recognition, the evidence presented does not establish that RENT

MANAGER is commercially strong.

              c. Overall strength

       Upon a consideration of the evidence presented at this juncture, the Court cannot

conclude that RENT MANAGER is a particularly strong mark from either a conceptual




19
   Notably, while Plaintiff argues that RENT MANAGER is regularly ranked as a top property
management product (Doc. 58-1 at 31), the only specific evidence the Court has been able to find
in support of this argument is a ranking from what appears to be a single industry-specific
publication. (Doc. 60-3 at 32–50; Doc. 60-4 at 1–30); cf. Homeowners, 931 F.2d at 1108.
20
 To the extent that the awards cited have brought acclaim to both Plaintiff and RENT
MANAGER, Plaintiff has not provided the Court with such evidence.

                                              20
 Case: 1:18-cv-00696-TSB Doc #: 79 Filed: 09/08/20 Page: 21 of 37 PAGEID #: 6191




or a commercial standpoint. As such, the first Frisch’s factor weighs against finding a

likelihood of confusion.

            2. Factor two: relatedness of the goods

       The Sixth Circuit has “established three benchmarks regarding the relatedness of

parties’ goods and services.” Kellogg Co. v. Toucan Golf, Inc., 337 F.3d 616, 624 (6th

Cir. 2003). “First, if the parties compete directly, confusion is likely if the marks are

sufficiently similar; second, if the goods and services are somewhat related, but not

competitive, then the likelihood of confusion will turn on other factors; finally, if the

products are unrelated, confusion is highly unlikely.” Id. “The relatedness inquiry

therefore focuses on whether goods or services with comparable marks that are similarly

marketed and appeal to common customers are likely to lead consumers to believe that

they come from the same source, or are somehow connected with or sponsored by a

common company.” Therma-Scan, 295 F.3d at 633 (quotation marks and citation

omitted).

       Here, Plaintiff argues that RENT MANAGER and ZILLOW Rental Manager are

virtually “identical” systems that compete directly in the relevant market. (Doc. 58-1 at

29–30). Plaintiff bases this argument on the fact that both RENT MANAGER and

ZILLOW Rental Manager offer “software that assists real estate property owners,

landlords, and property managers with the management of real property . . . .” (Id. at 30).

On the evidence presented, the parties’ offerings are certainly related. After all, both are

property management systems, and both exist in the property management industry.




                                             21
 Case: 1:18-cv-00696-TSB Doc #: 79 Filed: 09/08/20 Page: 22 of 37 PAGEID #: 6192




Nevertheless, on the evidence presented, the Court cannot conclude the parties’ offerings

are direct competitors. This is true for three reasons.

       First, on the record presented, RENT MANAGER is a far more comprehensive

system than ZILLOW Rental Manager. RENT MANAGER offers 18 “core services” to

its users: complete accounting system, work order management, VOIP phone integration,

reporting, open API, owner web access, commercial module, prospect manager, loan

manager, metered utilities, tenant web access, ePay processing, eChecks website

integration, property listing, leasing applications, tenant screening, and online lease

payments. (Doc. 59 at 16; Doc. 60-2 at 53). ZILLOW Rental Manager, on the other

hand, offers only four: property listing, leasing applications, tenant screening, and online

lease payments. (Doc. 60-2 at 53). Doubtlessly, there is overlap between the systems’

features. But, nonetheless, the fact remains that Plaintiff’s system is far more

comprehensive than Defendant’s. This distinction cuts against a finding of direct

competitiveness.

       Second, on the record presented, RENT MANAGER typically appeals to larger

consumers than does ZILLOW Rental Manager. RENT MANAGER’s users generally

include landlords who manage between 50 and 10,000+ rental units. (Doc. 59 at 18). By

contrast, ZILLOW Rental Manager was created to appeal to landlords who manage a

small number—i.e., one or two—rental properties. (Doc. 30 at 64–65; see also Doc. 58-1

at 15 (stating that “[ZILLOW Rental Manager] users are primarily landlords and/or

property managers of a single unit/house . . .”)). And, while some smaller consumers use

RENT MANAGER and some multifamily consumers use ZILLOW Rental Manager, on


                                             22
 Case: 1:18-cv-00696-TSB Doc #: 79 Filed: 09/08/20 Page: 23 of 37 PAGEID #: 6193




the evidence presented, the systems’ typical users remain largely distinct. (See Doc. 30 at

64–65, 81–82; Doc. 39 at ¶ 10; Doc. 56 at 18–19). This difference in typical users also

cuts against a finding of direct competitiveness.

       Finally, on the record presented, RENT MANAGER is a more expensive system

than ZILLOW Rental Manager. As Plaintiff’s system is significantly more

comprehensive than Defendant’s, and as Plaintiff’s system attracts generally larger

consumers than Defendant’s, it is not surprising that Plaintiff’s system commands a

higher price than Defendant’s. Plaintiff’s product sells for either a one-time fee of

$5,000–$6,000 or a monthly fee of $75 (plus a one-time activation fee of $150). (Doc. 59

at 18). Defendant’s tool, on the other hand, is generally offered for free. (Doc. 70 at

¶¶ 9–10). This price difference further undercuts a finding of direct competitiveness, and

further indicates that confusion between the competing systems is unlikely. Cf.

Progressive, 856 F.3d at 432 (noting that it was “difficult to see how a prospective

customer could confuse [a] [limited] ‘free’ service” with an “expensive and all-

encompassing” one).

       In light of the foregoing, while the parties’ systems are certainly related, they are

not directly competitive—at least not on the evidence presented to date. Under such

circumstances, the second Frisch’s factor is neutral.

          3. Factor three: similarity of the marks

       “Similarity of marks is a factor of considerable weight.” Daddy’s, 109 F.3d at

283. In evaluating whether marks are similar, a court should consider the marks “as they

would appear in the market place.” Citizens, 320 F. App’x at 349 (citing Wynn, 839 F.2d


                                             23
 Case: 1:18-cv-00696-TSB Doc #: 79 Filed: 09/08/20 Page: 24 of 37 PAGEID #: 6194




at 1187). Accordingly, a court should consider the “pronunciation, appearance, and

verbal translation of conflicting marks.” Leelanau, 502 F.3d at 516–17 (quoting

Daddy’s, 109 F.3d at 283); see also Progressive, 856 F.3d at 433 (confirming that courts

“are obligated to evaluate the marks as they appear in commerce—not just as they appear

in black and white.”).

       Here, Plaintiff argues that RENT MANAGER and ZILLOW Rental Manager “are

identical for the purposes of a trademark law analysis . . . .” (Doc. 58-1 at 26). Plaintiff

largely bases this argument on the fact that the words “rent” and “manager” appear (in

some form) in both marks.21 (See id.) On review, there is no question that the parties’

marks use similar words. (See Doc. 11 at 6; Doc. 11-4 at 2; Doc. 11-6 at 2; Doc. 11-18 at

2). But this fact, alone, is not dispositive. Under the third likelihood of confusion factor,

the Court is not simply tasked with determining whether a textual resemblance exists.

Progressive, 856 F.3d at 433. Instead, the Court tasked with deciding whether, in “light

of what occurs in the marketplace,” the marks will be confusing to the public when singly

presented. Wynn 839 F.2d at 1187 (emphasis added).

       When the parties’ mark are viewed as they appear in commerce, several

significant visual differences arise. Initially, the marks use different color schemes.

Plaintiff’s mark uses contrasting shades of bright orange and dull blue, whereas

Defendant’s mark employs a distinctive bright blue and flat white. Moreover, the marks

use different logos. While Plaintiff’s mark is preceded by a multi-unit apartment


21
  To use the words of Plaintiff’s expert: “[the] name Rent Manager is contained entirely (and
reproduced exactly) within . . . [the] name Zillow Rental Manager.” (Doc. 60-2 at 5).

                                               24
 Case: 1:18-cv-00696-TSB Doc #: 79 Filed: 09/08/20 Page: 25 of 37 PAGEID #: 6195




complex, Defendant’s mark is paired with a “Z”-slashed residential property. These

significant visual differences cut against a finding that the marks are confusingly similar.

Cf. Streetwise Maps, Inc. v. VanDam, Inc., 159 F.3d 739, 744 (2d Cir. 1998) (concluding

that STREETWISE and STREETSMART were not confusingly similar as the marks

used, inter alia, different colors and logos).

       Additionally, Defendant’s use of its house mark (ZILLOW) and tool name (Rental

Manager) together in the marketplace further cuts against a finding of confusing

similarity. (Doc. 70 at ¶¶ 6, 11; accord Doc. 60-2 at 5). The Sixth Circuit has stated in

no uncertain terms that the use of “junior mark together with a house mark . . . can

distinguish the [] junior mark from the senior mark and make confusion less likely.”

AutoZone, 373 F.3d at 796. And the Sixth Circuit has noted that this proposition rings

“especially true” where, as here, the house mark in question (ZILLOW) is “easily

recognizable and associated with a strong and popular brand . . . .”22 Progressive, 856

F.3d at 433 (concluding that there was no undue similarity between the marks




22
   Plaintiff cites out-of-Circuit precedent for the proposition that, in a reverse confusion case,
when a junior user adds its house mark to a senior user’s trademark, confusion can be “even
more likely.” (Doc. 58-1 at 27). But, in Progressive, the Sixth Circuit stated the following on
this matter: “While it is true that some courts have recognized that the addition of a junior user’s
house mark to a senior user’s may create the potential for reverse confusion, . . . there is no
blanket rule for all cases of reverse confusion. . . . [T]he only question that must be answered is
whether there is a potential for confusion.” 856 F.3d at 433 n.5. Here, the Court finds that,
based on the evidence presented to date, Defendant’s well-known house mark appears to
supplement the significant visual differences already present between the parties’ marks and thus
appears to render the possibility that consumers will actually confuse the parties’ marks less
likely. But, of course, this finding is but a preliminary determination in the context of a
preliminary Order.

                                                 25
 Case: 1:18-cv-00696-TSB Doc #: 79 Filed: 09/08/20 Page: 26 of 37 PAGEID #: 6196




“ORDERLINK” and “UPS OrderLink” based, inter alia, upon the presence of the “easily

recognizable “UPS” house mark); (see Doc. 64 at 8).

       Plaintiff argues that the Court should compare the terms “RENT MANAGER” and

“Rental Manager” without Defendant’s house mark, because some consumers “may”

choose to refer ZILLOW Rental Manager by a shortened name. (Doc. 58-1 at 28). But

the Court cannot simply disregard Defendant’s house mark on the basis of such

speculation. (Cf. Doc. 73 at 7). In the likelihood of confusion analysis, conflicting marks

must be compared as they appear in commerce “in their entirety, including any ‘house

mark’ which one party may append to its mark.” McCarthy, supra, at § 23:43 (emphasis

added); accord Worthington, 732 F. Supp. at 1441. Based on the evidence presented,

Defendant’s house mark always precedes its tool name in commerce. (Doc. 70 at ¶¶ 6,

11; accord Doc. 60-2 at 5). Accordingly, based on the evidence presented, Defendant’s

house mark is an essential consideration in any similarity analysis.23




23
  Plaintiff cites the Sixth Circuit case Daddy’s for the proposition that it is proper to compare
Plaintiff’s mark (RENT MANAGER) with a shortened form of Defendant’s (“Rental Manager”).
(Doc. 64 at 9). But the Court finds Plaintiff’s reliance on Daddy’s misplaced. In Daddy’s, the
Sixth Circuit concluded that a district court had erred in failing to consider the similarity between
the plaintiff’s mark (DADDY’S) and various shortened forms of the defendant’s mark (BIG
DADDY’S FAMILY MUSIC CENTER) in its likelihood of confusion analysis. 109 F.3d at
283–84. But importantly, the Sixth Circuit only reached this conclusion after stating explicitly
that the “defendant present[ed] itself” as, inter alia, “Big Daddy” and “Big Daddy’s” in its own
promotional materials. Id. at 279, 283. Here, based on the evidence submitted this far, there is
no dispute that Defendant always presents is tool as “ZILLOW Rental Manager.” (Doc. 70 at
¶¶ 6, 11; accord Doc. 60-2 at 5). Thus here, it would not similarly be appropriate to consider a
shortened version of the tool’s name.

                                                 26
 Case: 1:18-cv-00696-TSB Doc #: 79 Filed: 09/08/20 Page: 27 of 37 PAGEID #: 6197




       In the end, on the record presently before the Court, the Court cannot conclude

that the parties’ marks are confusingly similar. Accordingly, the third Frisch’s factor

weighs against finding a likelihood of confusion.

          4. Factor four: evidence of actual confusion

       “Evidence of actual confusion is undoubtedly the best evidence of likelihood of

confusion.” Wynn, 839 F.2d at 1188. “Where evidence of actual confusion exists, the

weight to which such evidence is entitled varies depending upon both the type and

amount of confusion that occurs.” Therma-Scan, 295 F.3d at 634 (citing Homeowners,

931 F.2d at 1110 (noting that “it does not follow that any type or quantum of such

evidence [of actual confusion] is entitled to significant weight . . .”)). Indeed, the Sixth

Circuit has explained that “‘the existence of only a handful of instances of actual

confusion after a significant time or a significant degree of concurrent sales under the

respective marks may even lead to an inference than no likelihood of confusion exists.’”

Id. (quoting Homeowners, 931 F.2d at 1110).

       Here, Plaintiff argues that “evidence of actual confusion abounds.” (Doc. 58-1 at

32). In support of this argument, Plaintiff presents the Court with evidence that, in July

2018, one of Defendant’s customers erroneously contacted Plaintiff to ask a question

about Defendant’s tool (ZILLOW Rental Manager). (Id.; see also Doc. 60-2 at 95).

Plaintiff’s expert also presents the Court with a handful of posts from internet-based

forums, blogs, and newsletters which wrongfully refer to Defendant’s product as

“ZILLOW Rent Manager” (instead of ZILLOW Rental Manager). (Doc. 58-1 at 32–33;




                                              27
 Case: 1:18-cv-00696-TSB Doc #: 79 Filed: 09/08/20 Page: 28 of 37 PAGEID #: 6198




see also Doc. 60-2 at 100; Doc. 60-3 at 1–18, 23–24).24 On review, the evidence

presented as to actual confusion is underwhelming.

       As an initial matter, the Court does not have enough information before it to

determine whether the evidence presented is evidence of confusion—that is, a mistaken

belief “that the products . . . offered by the parties are affiliated in some way.”

Homeowners, 931 F.2d at 1107. Indeed, the fact that a single customer called the wrong

company to discuss a product, like the fact that a few posters spelled the name of a

product wrong online, could just as easily evidence carelessness.25 See Duluth News-

Tribune, a Div. of Nw. Publications, Inc. v. Mesabi Pub. Co., 84 F.3d 1093, 1098 (8th

Cir. 1996) (finding “evidence of misdirected phone calls and mail” to “show

inattentiveness on the part of the caller or sender rather than actual confusion”); see also

Therma-Scan, 295 F.3d at 636 (noting that it was certainly possible that a few

misdirected emails were sent out of “carelessness” rather than “confusion”).




24
   Plaintiff’s expert has additionally submitted evidence that various internet-based search
engines fail to distinguish between RENT MANAGER and ZILLOW Rental Manager. (Doc.
60-2 at 10; see also Doc. 60-3 at 19–20). However, at this time, the Court finds this evidence
unpersuasive. That “‘an Internet search . . . for [certain] products, . . . pulls up [products] from
both [Plaintiff and Defendant], says nothing. It is the possible confusion of consumers that this
Court is concerned with, not whether an inanimate object like a computer, wonderful though it
may be, can in generating data expressly distinguish between [Plaintiff’s and Defendant’s
products].’” Konoyo Co. v. Seven for All Mankind, LLC, No. 3:11-CV-47, 2011 WL 13233276,
at *5 (S.D. Ohio Aug. 26, 2011) (quoting Sullivan v. CBS Corp., No. 1:00-CV-5060, 2002, WL
554506, at *10 (N.D. Ill. Apr. 15, 2002), aff’d, 385 F.3d 772 (7th Cir. 2004)) (brackets and
emphasis in Konoyo).
25
   With regard to the forum and blog posts that Plaintiff has submitted, this point resonates with
particular force. In the Court’s view, it would be inadvisable to expect anything but carelessness
in such contexts.

                                                 28
 Case: 1:18-cv-00696-TSB Doc #: 79 Filed: 09/08/20 Page: 29 of 37 PAGEID #: 6199




       But, even if the Court assumes that the evidence presented is evidence of

confusion (rather than evidence of carelessness), at this stage of the litigation, Plaintiff’s

showing remains de minimus. (Doc. 60-2 at 95, 100; Doc. 60-3 at 1–18, 23–24). There

is no dispute that the parties’ marks have coexisted in the marketplace since 2016. (Doc.

59 at 6–7; Doc. 70 at ¶ 9). Further, there is no dispute that, since 2016, the parties have

engaged in numerous consumer interactions. (See, e.g., Doc. 39 at ¶ 13; Doc. 70 at ¶ 27).

If after all those years and all those interactions, only a single caller and a few posters

have confused the parties’ products, a natural inference would appear to arise—that

confusion is unlikely in the vast majority of the parties’ consumers.26

       Such an inference finds support in applicable precedent. See Therma-Scan, 295

F.3d at 634; see also Progressive, 856 F.3d at 434 (noting that a “‘company’s failure to

uncover more than a few instances of actual confusion creates a presumption against

likelihood of confusion in the future’ when there are so many opportunities for confusion

to occur” (quoting George & Co. LLC v. Imagination Entm’t Ltd., 575 F.3d 383, 399 (4th

Cir. 2009)); cf. S. C. Johnson & Son, Inc. v. Johnson, 266 F.2d 129, 141 (6th Cir. 1959)

(“The owner of a trademark is not entitled to a guarantee against confusion in the minds

of careless and indifferent buyers . . . ; and merely occasional cases of confusion or

thoughtless errors by very inattentive purchasers are of very little significance in

trademark and unfair competition cases.”).




26
   This point is bolstered by the fact that the single caller and few posters constitute a small
fraction of ZILLOW Rental Manager’s monthly users. (Doc. 39 at ¶ 13).

                                                 29
 Case: 1:18-cv-00696-TSB Doc #: 79 Filed: 09/08/20 Page: 30 of 37 PAGEID #: 6200




       In sum, despite numerous consumer interactions, there is little (if any) evidence of

actual confusion before the Court.27 As such, on the evidence presented, the fourth

Frisch’s factor weighs against finding a likelihood of confusion.

           5. Factor five: the intent of defendant in selecting the mark

       “If a party chooses a mark with the intention of creating confusion between its

products and those of another company, ‘that fact alone may be sufficient to justify an

inference of confusing similarity.’” Therma-Scan, 295 F.3d at 638 (quoting Daddy’s,

109 F.3d at 286). “Circumstantial evidence of copying, particularly the use of a

contested mark with knowledge that the mark is protected, may be sufficient to support

an inference of intentional infringement where direct evidence is not available.”

Progressive, 856 F.3d at 436 (citing Therma-Scan, 295 F.3d at 638–39). Nevertheless,

“knowledge of a trademark, alone, will not support a finding of intent to confuse if other

circumstances show that the defendant believed there was no infringement.” Id.

       Here, Plaintiff argues that intentional infringement exists. (Doc. 42 at 12–13).

Plaintiff bases this argument on the fact that Ms. Place, one of the marketing team


27
   Defendant’s expert has proffered testimony on the issue of actual confusion. (See Doc. 62-1).
Defendant’s expert testifies that no actual confusion exists in this case based upon his
administration of an Everready survey. (Id. at 30; Doc. 62 at 66). On review, the Court does not
find Defendant’s expert’s testimony particularly helpful—at least, not at this juncture. This is
because Defendant’s expert indisputably designed his survey to test for forward confusion, (Doc.
62 a 66), and Plaintiff has averred that forward confusion is not the type of confusion at issue in
this PI Motion. (See Doc. 58-1 at 24 (asserting that, as Defendant’s expert’s survey only tested
for “forward confusion,” Defendant’s expert’s survey “would not detect the type of confusion
that is likely to occur in this case”); see also id. at 23 (stating that this case “includes ‘reverse
confusion’”) (emphasis added)); see generally Wreal, LLC v. Amazon.com, Inc., No. 1:14-CV-
21385, 2016 WL 8793317, at *12 (S.D. Fla. Jan. 7, 2016) (setting forth the specifics of an
Everready survey designed to test for confusion in a reverse confusion case). Accordingly, the
Court will not assign Defendant’s expert’s testimony much weight for the purposes of this Order.

                                                 30
 Case: 1:18-cv-00696-TSB Doc #: 79 Filed: 09/08/20 Page: 31 of 37 PAGEID #: 6201




members Defendant charged with naming ZILLOW Rental Manager, knew about

Plaintiff (and, by extension, its mark) prior to ZILLOW Rental Manager’s branding

discussions. (Id. at 12 (noting that Ms. Place had previously worked with Plaintiff on

certain “webinars and business opportunities”)). On review, the evidence presented does

establish that Defendant was aware of Plaintiff’s product when it named its own.

However, knowledge alone is not sufficient to support a finding of intent to confuse when

other circumstances show that Defendant believed there was no infringement.

Progressive, 856 F.3d at 436.

       Here, the evidence presented suggests that Defendant selected the name

“ZILLOW Rental Manager” with the intent of describing its product and leveraging the

value of its house mark, not with the intent of either infringing upon or causing confusion

with Plaintiff’s mark. (Doc. 70 at ¶ 17; Doc. 72 at ¶¶ 4–5). Moreover, the evidence

presented establishes that Defendant only selected the name ZILLOW Rental Manager

after receiving assurances from its legal team that the name was highly descriptive and,

as a result, incapable of infringement. (Doc. 39 at ¶¶ 18–19); Aero-Motive Co. v. U.S.

Aeromotive, Inc., 922 F. Supp. 29, 44 (W.D. Mich. 1996) (noting that courts have “held

that reliance on the advice of counsel will support a finding that a defendant acted

without the intent to infringe on the trademark of another”).

       Finally, while the Court is not impressed that Defendant decided to rebrand its tool

without the due diligence of running a trademark search, (Doc. 39 at ¶¶ 18–19; Doc. 61 at

125), the Court cannot conclude that this failure alone amounts to an act of intentional

infringement. See, e.g., Perfetti Van Melle USA v. Cadbury Adams USA LLC, 732 F.


                                            31
 Case: 1:18-cv-00696-TSB Doc #: 79 Filed: 09/08/20 Page: 32 of 37 PAGEID #: 6202




Supp. 2d 712, 724 (E.D. Ky. 2010) (“[T]he fact that a routine trademark search would

have alerted [the defendant] to the existence of [the plaintiff]’s products fails to bolster

[the plaintiff]’s argument [that the defendant committed intentional infringement] as mere

knowledge of a competitive product does not support an inference of intentional

copying.” (citing, inter alia, Daddy’s, 109 F.3d at 286–87)).

       On the evidence presented, Defendant’s selection of “ZILLOW Rental Manager”

appears to be the product of descriptive branding rather than bad faith. Thus, on the

evidence presented, the Court cannot find that intentional infringement exists. In light of

the foregoing, the fifth Frisch’s factor is neutral. Leelanau, 502 F.3d at 520 (“[Intent] is

an issue whose resolution may benefit only the cause of the senior user, not of an alleged

infringer.” (citation omitted)).

           6. Factor six: marketing channels used

       When considering the marketing channels used, courts must determine “‘how and

to whom the respective goods or services of the parties are sold.’” Leelanau, 502 F.3d at

519 (quoting Gen. Motors Corp. v. Keystone Auto. Indus., Inc., 453 F.3d 351, 357 (6th

Cir. 2006)). “There is less likelihood of confusion where the goods are sold through

different avenues.” Id. “Where the parties have different customers and market their

goods or services in different ways, the likelihood of confusion [also] decreases.”

Therma-Scan, 295 F.3d at 636.

       Here, the record before the Court indicates that there is a substantial degree of

overlap with regard to how the parties market their systems. Both parties market their

systems, inter alia, through search engine optimization, via online- and print-based


                                              32
 Case: 1:18-cv-00696-TSB Doc #: 79 Filed: 09/08/20 Page: 33 of 37 PAGEID #: 6203




advertisements, and at trade shows. (Doc. 59 at 17; Doc. 30-4 at 11, 14). Defendant

correctly notes that there are some differences with regard to how the parties actually sell

their systems. To access Plaintiff’s product, a consumer must call Plaintiff and speak

with a sales rep. (Doc. 59 at 17). To access Defendant’s tool, a consumer must sign up

for a ZILLOW account online. (Doc. 70 at ¶¶ 11–12, 23). But, when all of the evidence

presented is considered, the sixth Frisch’s factor does weigh in favor of finding a

likelihood of confusion.

          7. Factor seven: likely degree of purchaser care

       “Generally, the standard for determining whether a likelihood of confusion would

arise is predicated upon an ordinary buyer exercising ordinary caution.” Progressive, 856

F.3d at 435. “However, when a buyer has expertise or is otherwise more sophisticated

with respect to the purchase of the services at issue, a higher standard is proper.”

Homeowners, 931 F.2d at 1111. So, for example, when the relevant buyer class primarily

includes individuals who are purchasing business services, the level of sophistication is

higher and the likelihood of confusion is lower. Progressive, 856 F.3d at 435.

       Here, the evidence presented strongly suggests that the parties’ consumers will

employ a high degree of care. To make effective use of either party’s product, a

consumer must have purchased property for rent and be ready to engage in the rental

business. (Cf. Doc. 2-2 at ¶ 4; Doc. 70 at ¶ 9). In the Court’s view, any person who has

made such a substantial investment in property will, regardless of whether he/she is a

large property manager or an amateur landlord, likely exercise above-average care in

selecting the tools used in connection with his/her rental. Accord Homeowners., 931 F.2d


                                             33
 Case: 1:18-cv-00696-TSB Doc #: 79 Filed: 09/08/20 Page: 34 of 37 PAGEID #: 6204




at 1111 (noting that various individuals connected to the real estate industry would likely

exercise a high degree of care). Accordingly, the seventh Frisch’s factor presently

weighs against a finding of likelihood of confusion.

           8. Factor eight: likelihood of expansion of the product lines

        “[A] ‘strong possibility’ that either party will expand [its] business to compete

with the other or be marketed to the same consumers will weigh in favor of finding that

the present use is infringing.” Id. at 1112 (citation omitted). “Expansion could be

geographic or an increase in products or services.” Gen. Motors, 453 F.3d at 358 (citing

Daddy’s, 109 F.3d at 287).

       Here, the parties have submitted evidence regarding the possibility of ZILLOW

Rental Manager’s expansion under seal. (See Doc. 42 at 13–14 (referencing sealed

documents); Doc. 45 at 13–16 (same)). The Court has carefully reviewed the evidence

submitted, but, given its sealed nature, the Court will not discuss it in detail herein.

Suffice it to say that, while much of the evidence submitted is equivocal, the eighth

Frisch’s factor does weigh in favor of finding a likelihood of confusion. (See Doc. 30 at

82–85; Doc. 43-8 at 3; Doc. 43-10 at 2; Doc. 43-11 at 2; but see Doc. 39 at ¶ 9).

           9. Final conclusion: balancing the Frisch’s factors

       With all the Frisch’s factors considered, the Court must now balance them. To

summarize the foregoing, based upon the evidence presented: the sixth and eight factors

weigh in favor of a likelihood of confusion; the first, third, and fourth, factors weigh

against a likelihood of confusion; and the remaining factors are neutral. Balancing all of

the Frisch’s factors, the Court cannot conclude that Plaintiff has established a strong


                                              34
 Case: 1:18-cv-00696-TSB Doc #: 79 Filed: 09/08/20 Page: 35 of 37 PAGEID #: 6205




likelihood of success on the merits of its claims. Hall, 878 F.3d at 527. Accordingly, the

Court concludes that, at this juncture, the first preliminary injunction factor weighs

against the issuance of injunctive relief.

       B. Irreparable Harm

       The second preliminary injunction factor is whether the moving party will suffer

irreparable harm if the injunction is not issued. To demonstrate irreparable harm, the

plaintiff must show that it will suffer harm that is “actual and imminent” rather than

“speculative or unsubstantiated.” Abney v. Amgen, Inc., 443 F.3d 540, 552 (6th Cir.

2006). Harm is not irreparable if it is fully compensable by monetary damages.

Basicomputer Corp. v. Scott, 973 F.2d 507, 511 (6th Cir. 1992).

       Here, Plaintiff argues that irreparable harm exists because irreparable harm is

ordinarily presumed in trademark infringement cases. (Doc. 58-1 at 35 (citing PGP, LLC

v. TPII, LLC, 734 F. App’x 330, 334 (6th Cir. 2018))). But where, as here, a plaintiff

“has failed to show a likelihood of success on the merits, irreparable injury is not

presumed.” PGP, 734 F. App’x at 334 (citing Wynn Oil Co. v. Am. Way Serv. Corp., 943

F.2d 595, 608 (6th Cir. 1991)).

       Plaintiff also argues that irreparable harm exists because Defendant’s actions are

causing confusion, and confusion harms Plaintiff’s brand, mark, and financial interests.

(Doc. 58-1 at 35). But, as the Court stated in section III.A.4 supra, Plaintiff has not

presently presented anything more than de minimus evidence of actual confusion. And,

on the Court’s review of the evidence submitted, Plaintiff has not presently presented any

hard proof of financial harm. (Cf. Doc. 28 at 20–21, 30). “Unsubstantiated allegations of


                                             35
 Case: 1:18-cv-00696-TSB Doc #: 79 Filed: 09/08/20 Page: 36 of 37 PAGEID #: 6206




irreparable harm are an insufficient basis upon which to grant [a] plaintiff injunctive

relief.” FirstPower Grp. LLC v. WD-40 Co., No. 5:17-CV-392, 2017 WL 3034499, at

*13 (N.D. Ohio July 18, 2017).

       All things considered, the second preliminary injunction factor weighs against the

issuance of injunctive relief.

       C. Harm to Others

       The third preliminary injunction factor is whether granting the injunction would

cause harm to others. “The irreparable injury [the plaintiff] will suffer if [its] motion for

injunctive relief is denied must be balanced against any harm which will be suffered by

[others] as a result of the granting of injunctive relief.” Martin-Marietta Corp. v. Bendix

Corp., 690 F.2d 558, 568 (6th Cir. 1982).

       Here, as detailed in section III.B supra, Plaintiff has not presently shown that it

will suffer irreparable harm absent an injunction. (Cf. Doc. 28 at 20–21, 30). In contrast,

Defendant has come forward with evidence that rebranding ZILLOW Rental Manager

would be costly. (Doc. 70 at ¶¶ 31–32). On such facts, the Court concludes that the

second preliminary injunction factor weighs against the issuance of injunctive relief.

       D. Public Interest

       The final preliminary injunction factor is whether granting the injunction would

harm the public interest. The public has a strong interest in preventing consumer

confusion. See Lorillard Tobacco Co. v. Amouri's Grand Foods, Inc., 453 F.3d 377, 383

(6th Cir. 2006). But, where there is “no likelihood of confusion, an injunction is not in




                                              36
 Case: 1:18-cv-00696-TSB Doc #: 79 Filed: 09/08/20 Page: 37 of 37 PAGEID #: 6207




the public interest.” RGH Enters., Inc. v. Soporex Respiratory, Inc., No. 5:07-CV-3486,

2008 WL 11381818, at *10 (N.D. Ohio Sept. 19, 2008).

          Here, as Plaintiff has not established that it is likely to prevail on the merits of its

claims, the Court cannot assume that a likelihood of consumer confusion exists at this

time. Accordingly, for now, the issuance of an injunction will not advance the public

interest. The final preliminary injunction factor weighs against the issuance of injunctive

relief.

                                       IV. CONCLUSION

          As each of the preliminary injunction factors weighs against the issuance of

injunctive relief, the Court concludes that Petitioner’s PI Motion (Doc. 58) must be and is

hereby DENIED.28

          IT IS SO ORDERED.

Date: 9/8/2020
                                                                   Timothy S. Black
                                                                   United States District Judge




28
  As the Court has denied Plaintiff’s PI Motion (Doc. 58), the Court also TERMINATES the
sealed version of Plaintiff’s PI Motion (Doc. 27) as MOOT.

                                                 37
